 

1USDS SDNY
DOCUMENT
ELECTRONICALI

 

 

UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK wee a
-S See eer er seo eM -- x 1} DAI 12/5/19
UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
Hy & FORFEITURE AS TO SPECIFIC
: PROPERTY /
WILFREDO SEPULVEDA, MONEY JUDGMENT
a/k/a “Dionicio de la Cruz
Rodriguez,” S3 18 Cr. 363 (RJS)
Defendant.
ee ee ~--+---+--+- x

On or about February 21, 2019, WILFREDO SEPULVEDA, a/k/a
“Dionicio de la Cruz Rodriguez,” (“Defendant”), was charged in a
five-count Superseding Indictment, S3 18 Cr. 363 (RUS), (the
“Indictment”), with Hobbs Act robbery, in violation of Title 18,
United States Code, Sections 1951 and 2 (Count One); narcotics
possession with intent to distribute, in violation of Title 21,
United States Code, Sections 812, 841(a) (1), and 841(b) (1) (A) and
Title 18, United States Code, Section 2 (Count Two); narcotics
possession with intent to distribute, in violation of Title 21,
United States Code, Sections 812, 841(a)(1), and 841(b) (1) (A) and
Title 18, United States Code, Section 2 (Count Three); use of a
firearm, in violation of Title 18, United States Code, Sections
924 (c) (1) (A) (1), (c) (1) (A) (13), and 2 (Count Four); and felon in
possession of a firearm, in violation of Title 18, United States
Code, Sections 922(g)(1) and (2) (Count Five).

The Indictment included a forfeiture allegation as to

Count One, seeking forfeiture to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), of any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of the offense charged in Count One of
the Indictment, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of
the Indictment that Defendant personally obtained.

The Indictment included a forfeiture allegation as to
Counts Two and Three, seeking forfeiture to the United States,
pursuant to Title 21, United States Code, Section 853, of any and
all property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of the offenses charged in
Counts Two and Three of the Indictment and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, the offenses charged in Counts
Two and Three of the Indictment, including but not limited to a
sum of money in United States currency representing the amount of
proceeds traceable to the commission of the offenses charged in
Counts Two and Three of the Indictment that Defendant personally

obtained.
On or about May 14, 2018, the government seized $13,000
in United States currency in Bronx, New York (the “Specific
Property”).

On or about March 24, 2019, the government filed the
government’s Forfeiture Bill of Particulars (D.E. 76) in which the
government gave notice that the Specific Property is subject to
forfeiture as a result of the commission of the offenses charged
in Count One of the Indictment.

On or about March 29, 2019, following a jury trial,
Defendant was found guilty of Counts One, Three, and Five of the
Indictment and a lesser included offense of Count Two of the
Indictment, narcotics possession with intent to distribute, in
violation of Title 21, United States Code, Sections 812, 841(a) (1),
and 841(b)(1)(B) and Title 18, United States Code, Section 2.

The government asserts that $13,000 in United States
currency represents property constituting, or derived from,
proceeds traceable to the commission of the offense charged in
Count One of the Indictment that Defendant personally obtained.

The government seeks the entry of a money judgment in
the amount of $13,000 in United States currency representing the
amount of proceeds traceable to the offense charged in Count One

of the Indictment that Defendant personally obtained.
The government further seeks the forfeiture of Defendant
of all his right, title and interest in the Specific Property,
which constitutes proceeds traceable to the offense charged in
Count One of the Indictment, that Defendant personally obtained.

The Court finds that, as a result of acts and/or
omissions of Defendant, the proceeds traceable to the offense
charged in Count One of the Indictment that Defendant personally
obtained cannot be located upon the exercise of due diligence,
with the exception of the Specific Property.

Pursuant to Title 21, United States Code, Section
853(g), and Rules 32.2(b) (3), and 32.2(b) (6) of the Federal Rules
of Criminal Procedure, the government is now entitled, pending any
assertion of third-party claims, to reduce the Specific Property
to its possession and to notify any and all persons who reasonably
appear to be a potential claimant of their interest herein.

Accordingly, IT IS HEREBY ORDERED THAT:

ime As a result of the offense charged in Count One of
the Indictment, of which Defendant was found guilty, a money
judgment in the amount of $13,000 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that

Defendant personally obtained, shall be entered against Defendant.
2s As a result of the offense charged in Count One of
the Indictment, to which Defendant was found guilty, all of
Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States
Code, Section 853.

3. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Preliminary Order of Forfeiture as to
Specific Property/Money Judgment is final as to Defendant,
WILFREDO SEPULVEDA, a/k/a “Dionicio de la Cruz Rodriguez,” and
shall be deemed part of the sentence of Defendant, and shall be
included in the judgment of conviction therewith.

4, The Specific Property shall be applied toward the
satisfaction of the Money Judgment.

Drs All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate Defendant’s name and case number.

6. The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
ni
Fund, and the United States shall have clear title to such
forfeited property.

Ys Upon entry of this Preliminary Order of Forfeiture
as to Specific Property/Money Judgment, the United States (or its
designee) is hereby authorized to take possession of the Specific
Property and to hold such property in its secure custody and
control.

Bis Pursuant to Title 21, United States Code, Section
853(n) (1), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5)(a) (ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than Defendant, claiming
interest in the Specific Property must file a Petition within sixty
(60) days from the first day of publication of the Notice on this
official government internet web site, or no later than thirty-
five (35) days from the mailing of actual notice, whichever is

earlier.
o.. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner’s
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner’s claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

10. Pursuant to 32.2 (b) (6) (A) of the Federal Rules of
Criminal Procedure, the government shall send notice to any person
who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

11. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All
Specific Property forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of
the Money Judgment.

12. Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of
7
substitute assets of Defendant up to the uncollected amount of the
Money Judgment.

13. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

14. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture as to Specific Property/Money
Judgment, and to amend it as necessary, pursuant to Rule 32.2 of
the Federal Rules of Criminal Procedure.

15. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture as to
Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

    
 

SO ORDERED:

     

HONORAB RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
